Title: John Paul Jones to the American Commissioners, 9 May 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, May 9, 1778: I arrived last night with the British warship Drake, and will soon give you an account of the cruise. I have almost two hundred prisoners, but there is danger they may be surrendered without an exchange. I plan to refit the Drake as fast as possible and send them in her to America, for I will not give them up while there is any alternative. If the Minister agrees to hold them for exchange, let me know before the Drake leaves. I have confined Lieutenant Simpson for disobedience.>
